J-S37009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

MICHAEL DAVID BRAMHALL

                            Appellant             No. 1383 MDA 2013


           Appeal from the Judgment of Sentence January 15, 2013
           In the Court of Common Pleas of Northumberland County
              Criminal Division at No(s): CP-49-CR-0001531-2011


BEFORE: LAZARUS, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                       FILED AUGUST 21, 2014

        Michael David Bramhall appeals from the judgment of sentence

imposed by the Court of Common Pleas of Northumberland County, after a

jury convicted him of simple assault1 and aggravated assault.2 Upon review,

we affirm.

        On November 16, 2011, at approximately 6:50 p.m., several officers



house looking for his daughter, Maryann. An arrest warrant was issued for



____________________________________________


1
    18 Pa.C.S. § 2701(a)(3).Following the imposition of sentence, the trial
                                                                     nolle
prossed on February 14, 2013.
2
    18 Pa.C.S. § 2702(a)(6).
J-S37009-14



Maryann after she absconded from supervision.3         When the probation




him at the back door because his front door was inoperable.    At the back

door, Probation Officer Dan Shoop explained to Bramhall that Maryann had

absconded from supervision and they wanted to speak with him about her

whereabouts. Without opening the door, Bramhall told the P.O.s that they

should come back with a warrant.

       Upon their return, the P.O.s explained to Bramhall that they just

wanted to speak about Maryann. At trial, P.O. Shoop testified that Bramhall

invited them in; however, Bramhall maintains that he never let the P.O.s

inside. Officer Shoop also testified that when he opened the back door, he

saw that Bramhall was holding a shotgun. The P.O.s instinctively drew their

weapons, resulting in Bramhall becoming agitated.     Bramhall then began

thumping his gun on the floor whil



P.O.s backed their way out of the residence. Id. at 45, 150.

       Approximately ten minutes later, Bramhall received a call from 911,

asking him to step outside and speak with the Coal Township Police Officers
____________________________________________


3
  As a condition of her probation, Maryann was prohibited from contacting
her father; however, the probation officers had exhausted their avenues of
inquiry with all other relations and felt it necessary to follow up with
Bramhall as next of kin.



                                           -2-
J-S37009-14



who had arrived on the scene. Bramhall acquiesced and exited the house

with his hands above his head.         The police officers placed Bramhall in

handcuffs while the P.O.s executed a search of the residence in order to

determine whether anyone was inside the house, if there were more

weapons, and secure the house.          The police officers released Bramhall

approximately twenty minutes later.

        A criminal complaint was filed against Bramhall on November 16,

2011.    On October 25, 2012, a jury trial took place, with a guilty verdict

rendered that same day. The court imposed a sentence of three to eighteen



Bramhall filed post-sentence motions, which were denied by operation of law

on June 26, 2013. This timely appeal followed.

        On appeal, Bramhall presents the following issues for our review:

        1.
             motion in limine permitting the Commonwealth to present
             evidence of bad acts that did not demonstrate a common plan
             or scheme on the part of [Bramhall].

        2. Whether the court erred when it denied [Bramhall] the
           opportunity to present his defense pursuant to the Second
           Amendment right to possess a firearm inside his household.

        3. In consideration of the multitude of inconsistencies in the




        4. Whether the court erred when it


        5.
             motion for arrest of judgment at sentencing in consideration


                                       -3-
J-S37009-14


         of the numerous inconsistencies in the Commonwealt
         testimony.

Brief of Appellant, at 3.

      In his first issue, Bramhall argues that the trial court erred when it

                                                          in limine requesting

admission into evidence of a letter that Bramhall had written to public

officials about certain officers in the Northumberland County Adult Probation

Department and the department in general. The letter alleged that on two

occasions,   Northumberland    County    Probation   officers   broke   into   his

                 rtment and beat her before arresting her.        In his letter,

Bramhall compared the Northumberland County Probation Department to

        gestapo and included a direct threat of physical violence to one P.O.

in particular.   Bramhall believes the trial court improperly admitted this

evidence of a prior bad act because the subject matter of the letter was

unrelated to what occurred on the night in question.

      The admission of evidence is a matter vested within the sound
      discretion of the trial court, and such a decision shall be reversed
      only upon a showing that the trial court abused its discretion. In
      determining whether evidence should be admitted, the trial court
      must weigh the relevant and probative value of the evidence
      against the prejudicial impact of that evidence.

Commonwealth v. Weakley, 972 A.2d 1182, 1188 (Pa. Super. 2009).

      Regarding the admission of evidence of prior bad acts of a defendant,

the Pennsylvania Rules of Evidence provide:

      (b) Crimes, Wrongs or Other Acts.

      (1) Prohibited Uses. Evidence of a crime, wrong, or other act is


                                     -4-
J-S37009-14


      that on a particular occasion the person acted in accordance with
      the character.

      (2) Permitted Uses. This evidence may be admissible for another
      purpose, such as proving motive, opportunity, intent,
      preparation, plan, knowledge, identity, absence of mistake, or
      lack of accident. In a criminal case this evidence is admissible
      only if the probative value of the evidence outweighs its potential
      for unfair prejudice.

Pa.R.E. 404(b)(1)-(2). This list is not exhaustive. Pa.R.E. 404(b)(2) cmt.

For instance, our Supreme Court has recognized a res gestae exception to



relevant to furnish the context or complete story of the events surrounding a

         Commonwealth v. Dillon, 925 A.2d 131, 137 (Pa. 2007).

      After extensive argument on the issue prior to trial, the court

determined that the probative value of the letters outweighed any potential

prejudicial effect, and admitted the letters into evidence for establishing

state of mind of both parties on the night in question. N.T. Trial, 10/25/12,

at 1-16 (emphasis added). Because the trial court properly applied the law

regarding admission of evidence of prior bad acts, see Pa.R.E. 404(b)(2), we

find no abuse of discretion.

      In his second issue, Bramhall argues that the trial court erred when it

denied him the opportunity to raise a defense based upon the Second

Amendment. Bramhall is mistaken and the record belies his argument. As

the trial court explained,

                                   in limine . . . contained a second
      portion, in which the Commonwealth sought to prevent
      [Bramhall] from raising the Second Amendment in front of the

                                     -5-
J-S37009-14


       jury. The [c]ourt denied this portion of the motion deliberately
       leaving [Bramhall] free to pursue this defense if he wished to do
       so. See N.T. Trial, 10/25/12, at [11].

Trial Court Opinion, 1/6/14, at 2. Bramhall then proceeded to make specific

reference to the Second Amendment during his opening statement without

objection from the Commonwealth or interference from the bench.               N.T.

Trial, 10/25/12, at 227-28.         As the record reflects, the trial court did not

deny Bramhall the opportunity to present a Second Amendment defense.4

                                                                              See

Pa.R.Crim.P. 606(A)(1), (4), and (5) (allowing motions for judgment of



and at sentencing).5 Therefore, we will address them as a single challenge



aggravated assault.

       The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
____________________________________________


4
  Bramhall ultimately failed to make any meaningful attempt at a Second
Amendment argument or defense. Therefore, when Bramhall requested a
specific jury instruction on justification, the trial court denied it, noting that
the facts presented during trial did not suggest that such an instruction
would be appropriate. N.T. Trial, 10/25/12, at 304.
5



judgment of acqui

defendant does not waive a sufficiency challenge by putting on his own
evidence. Pa.R.Crim.P. 606(B).



                                           -6-
J-S37009-14


      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
                                                      -finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Brown, 23 A.3d 544, 559-60 (Pa. Super. 2011) (en

banc), quoting Commonwealth v. Hutchinson, 947 A.2d 800, 805-06 (Pa.

Super. 2008).

                                                         attempts by physical

menace to put any of the officers, agents, employees . . . while in the



2702(a)(6).

      Here, the trial court determined that the evidence was sufficient to

reasonably support a finding of guilt by the jury.        Trial Court Opinion,

1/6/14, at 4. After reviewing all of the evidence admitted at trial in the light

most favorable to the Commonwealth as the verdict winner, we agree that

the evidence was sufficient to enable the jury to find each element of

aggravated assault beyond a reasonable doubt. When Bramhall thumped his




                                     -7-
J-S37009-14



menaced the officers and placed them in fear of imminent serious bodily



judgment of acquittal.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/2014




                                 -8-